                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

LEONARD DEE MCGLOWN,

                  Petitioner,

v.                                               CASE NO. 15-CV-11624
                                                 HONORABLE SEAN F. COX

 BONITA HOFFNER,

                 Respondent.
                                  /

     OPINION AND ORDER DENYING THE PETITION FOR A WRIT OF
     HABEAS CORPUS AND DECLINING TO ISSUE A CERTIFICATE OF
      APPEALABILITY OR LEAVE TO APPEAL IN FORMA PAUPERIS

       Petitioner Leonard Dee McGlown has filed a pro se habeas petition for a

writ of habeas corpus pursuant to 28 U.S.C. § 2254, in which he challenges his

convictions for first-degree (premeditated) murder, Mich. Comp. Laws §

750.316(1)(a), conspiracy to commit murder, Mich. Comp. Laws § 750.157a, and

possession of a firearm during the commission of a felony (felony firearm), Mich.

Comp. Laws § 750.227b. For the reasons that follow, the petition for a writ of

habeas corpus is DENIED.




                                        1
I.    Background

      The Court recites verbatim the relevant facts regarding petitioner’s conviction

from the Michigan Court of Appeals’ opinion, which are presumed correct on

habeas review pursuant to 28 U.S.C. § 2254(e)(1). See e.g., Wagner v. Smith, 581

F.3d 410, 413 (6th Cir. 2009):

       This case arises from the shooting of Marcus Newsom on February 9,
       2002. According to the prosecution, defendants, along with
       codefendant Cordall Neal, shot the victim in his car at about 9:30 p.m.
       According to witness testimony, the victim was driving in a red car
       when a light-colored van either slowed or stopped next to the victim’s
       car at the intersection of Park Street and College Avenue in Adrian,
       Michigan. Gun shots were heard, and the van left the scene
       immediately. The victim was found badly injured in his vehicle, which
       belonged to his sister, and died shortly thereafter in the hospital from
       multiple gunshot wounds. A few minutes after the shooting,
       defendants were stopped by police because they were driving in a
       light-colored van which matched witnesses’ descriptions of the van
       involved in the shooting. Neal was in the driver’s seat, defendant
       McGlown was in the passenger seat, and the Daniel defendants were
       in the back seat. Later, while retracing the route between the shooting
       and the location where defendants were stopped, police recovered two
       revolvers, a pistol, and three gloves that had been discarded in the
       roadway. Bullets from one of the revolvers were found in the victim’s
       vehicle, and bullets from the pistol were found in the victim’s body.

       Defendants were subsequently charged and tried for murder. The
       victim’s aunt testified that Neal called her after the shooting.
       Allegedly, Neal had been trying to shoot the victim’s sister’s
       boyfriend, Jamal Bradley, because Bradley allegedly robbed Neal’s
       grandmother and shot Neal’s uncle. Both the victim and Bradley
       frequently drove the victim’s sister’s vehicle, a red car. Neal told the
       victim’s aunt that he had paid his twin uncles to kill Bradley.
       According to Neal, defendants had shot the victim by mistake because
       they thought it was Bradley. Neal told the victim’s aunt that he was
       driving and fired no shots.
                                          2
      After a nineteen-day trial, defendants were convicted of first-degree
      premeditated murder, conspiracy to commit first-degree murder, and
      felony-firearm. At trial, all three defendants were ordered to wear
      electronic restraints.

People v. McGlown, No. 308231, 2014 WL 3844010, at *1 (Mich. Ct. App.
Aug. 5, 2014).

      On October 26, 2011, Petitioner’s jury found him guilty of first-degree

murder, conspiracy to commit first-degree murder, and one count of felony-

firearm. On November 18, 2011, the trial court sentenced Petitioner to two years in

prison for the felony-firearm conviction, followed by life imprisonment for the

murder and conspiracy convictions.

      In an appeal before the Michigan Court of Appeals, Petitioner argued that:

(1) the trial court violated his right to confront the witnesses against him by

admitting a witness’s out-of-court testimony as substantive evidence; (2) the trial

court violated his right to present a defense by recognizing a defense witness’s

Fifth Amendment privilege against self-incrimination even though the proposed

questions could not have yielded incriminating answers; (3) the trial court violated

his right to present a defense by precluding all testimony from the defense witness,

rather than requiring the witness to invoke his Fifth Amendment privilege on a

question-by-question basis; (4) the trial court infringed on Petitioner’s right to be

presumed innocent by requiring Petitioner to wear restraints or a taser device

during trial; and (5) trial counsel was ineffective for failing to request a gunshot
                                         3
 residue test on Petitioner’s clothing. The Michigan Court of Appeals found no

 merit in these claims and affirmed Petitioner’s convictions in an unpublished, per

 curiam opinion on August 5, 2014. See McGlown, 2014 WL 3844010.

       Petitioner raised the same five claims in the Michigan Supreme Court. He

subsequently moved for permission to submit a supplemental brief in which he

contended that he was innocent of first-degree murder and that his trial attorney was

ineffective for not investigating and raising a defense of “mere presence.” On

March 31, 2015, the Michigan Supreme Court granted Petitioner’s motion to file a

supplemental brief, but denied his application for leave to appeal because the court

was not persuaded to review the issues presented. See People v. McGlown, 497

Mich. 982; 860 N.W.2d 628 (2015).

      On April 30, 2015, Petitioner signed and dated his habeas corpus petition, and

on May 4, 2015, the Clerk of the Court filed the petition. Petitioner alleged as

grounds for relief that: (1) the trial court violated his right to confront the witnesses

against him by allowing a witness’s prior testimony to be read into the record; (2) the

trial court violated his right to present a defense by recognizing a defense witness’s

Fifth Amendment privilege against self-incrimination even though the proposed

questions could not have yielded incriminating answers; (3) the trial court violated

his right to present a defense by precluding all testimony from the defense witness,

rather than requiring the witness to invoke his Fifth Amendment privilege on a


                                           4
question-by-question basis; (4) the trial court infringed on his right to be presumed

innocent by requiring him to wear restraints or a taser device during trial; (5) trial

counsel was ineffective for failing to request a gunshot residue test on Petitioner’s

clothing; (6) the State’s highest court erred reversibly by denying his motion to

remand for a hearing on his claim about trial counsel; and (7) he is innocent of first-

degree murder, and trial counsel was ineffective for failing to conduct an

investigation on a defense of “mere presence.” This Court granted Respondent’s

motion for summary judgment and dismissed the habeas petition without prejudice

finding that Petitioner failed to exhaust his state remedies for claims six and seven.

      On February 23, 2018, Petitioner filed his “amended habeas corpus petition,”

(Doc. 18), deleting the two unexhausted claims and alleging the following grounds

for relief: (1) the trial court violated his right to confront the witnesses against him

by allowing a witness’s prior testimony to be read into the record; (2) the trial court

violated his right to present a defense by recognizing a defense witness’s Fifth

Amendment privilege against self-incrimination even though the proposed questions

could not have yielded incriminating answers; (3) the trial court infringed on his

right to be presumed innocent by requiring him to wear restraints or a taser device

during trial; and (4) trial counsel was ineffective for failing to request a gunshot

residue test on Petitioner’s clothing.

II. Standard of Review

                                           5
         28 U.S.C. § 2254(d), as amended by The Antiterrorism and Effective Death

Penalty Act of 1996 (AEDPA), imposes the following standard of review for habeas

cases:

         An application for a writ of habeas corpus on behalf of a person in custody
         pursuant to the judgment of a State court shall not be granted with respect to
         any claim that was adjudicated on the merits in State court proceedings unless
         the adjudication of the claim–

               (1)    resulted in a decision that was contrary to, or involved an
                      unreasonable application of, clearly established Federal
                      law, as determined by the Supreme Court of the United
                      States; or

               (2)    resulted in a decision that was based on an unreasonable
                      determination of the facts in light of the evidence
                      presented in the State court proceeding.

         A decision of a state court is “contrary to” clearly established federal law if the

state court arrives at a conclusion opposite to that reached by the Supreme Court on a

question of law or if the state court decides a case differently than the Supreme Court

has on a set of materially indistinguishable facts. Williams v. Taylor, 529 U.S. 362,

405-06 (2000). An “unreasonable application” occurs when “a state court decision

unreasonably applies the law of [the Supreme Court] to the facts of a prisoner’s

case.” Id. at 409. A federal habeas court may not “issue the writ simply because that

court concludes in its independent judgment that the relevant state-court decision

applied clearly established federal law erroneously or incorrectly.” Id. at 410-11.

“[A] state court’s determination that a claim lacks merit precludes federal habeas

                                              6
relief so long as ‘fairminded jurists could disagree’ on the correctness of the state

court’s decision.” Harrington v. Richter, 562 U.S. 86, 101 (2011)(citing Yarborough

v. Alvarado, 541 U.S. 652, 664 (2004)). Therefore, in order to obtain habeas relief

in federal court, a state prisoner is required to show that the state court’s rejection of

his claim “was so lacking in justification that there was an error well understood and

comprehended in existing law beyond any possibility for fairminded disagreement.”

Harrington, 562 U.S. at 103. A habeas petitioner should be denied relief as long as

it is within the “realm of possibility” that fairminded jurists could find the state court

decision to be reasonable. See Woods v. Etherton, 136 S. Ct. 1149, 1152 (2016).

      Section 2254(d)(1) limits a federal habeas court’s review to a determination of

whether the state court’s decision comports with clearly established federal law as

determined by the Supreme Court at the time the state court renders its decision. See

Greene v. Fisher, 565 U.S. 34, 38 (2011). Section 2254(d) “does not require citation

of [Supreme Court] cases—indeed, it does not even require awareness of [Supreme

Court] cases, so long as neither the reasoning nor the result of the state-court

decision contradicts them.” Early v. Packer, 537 U.S. 3, 8 (2002). “[W]hile the

principles of “clearly established law” are to be determined solely by resort to

Supreme Court rulings, the decisions of lower federal courts may be instructive in

assessing the reasonableness of a state court’s resolution of an issue.” Stewart v.

Erwin, 503 F.3d 488, 493 (6th Cir. 2007) (citing Williams v. Bowersox, 340 F.3d

                                            7
667, 671 (8th Cir. 2003)); Dickens v. Jones, 203 F. Supp. 2d 354, 359 (E.D. Mich.

2002). A federal habeas court must presume the correctness of state court factual

determinations, and a petitioner may rebut this presumption only with clear and

convincing evidence. See 28 U.S.C. § 2254(e) (1).

III. Discussion

      A. Claim # 1. The unavailable witness/Confrontation Clause claims.

      Petitioner in his first claim argues that the trial court erred in declaring Mr.

Slusser unavailable at trial, so as to allow his preliminary examination testimony to

be read to the jury.

      Petitioner contends that the police and prosecutor failed to act with due

diligence in securing Mr. Slusser’s attendance at trial, thus, the judge erred in finding

Mr. Slusser unavailable to testify at trial and by allowing his preliminary

examination testimony to be read into evidence.

      The Michigan Court of Appeals rejected Petitioner’s claim as follows:

      Defendant McGlown complains that the trial court erred in admitting out-
      of-court testimonial statements by Ronald Slusser, a jail inmate who
      supplied critical evidence against him. Defendant McGlown challenges
      the trial court’s ruling that the prosecutor employed due diligence in
      seeking to produce Slusser for trial, and asserts that he lacked an
      opportunity to fully cross-examine Slusser at the preliminary examination
      because some information impugning Slusser’s veracity came to light
      only after the examination. We review the trial court’s evidentiary rulings
      for an abuse of discretion. We review for clear error a trial court’s
      findings of fact, including a finding of due diligence.
      ……………………………………………………………………………..

                                           8
In this case, the parties agreed that the prosecutor had subpoenaed Slusser
to appear for trial; Slusser appeared at trial and agreed that his subpoena
would extend through a forthcoming trial date, and Slusser did not later
reappear for trial due to his brief stay in an Indiana psychiatric hospital.
The hospital intended to promptly release Slusser, but Slusser expressed
an unwillingness to reappear in Michigan because of his belief that
another Michigan county had issued a warrant for his arrest. The
undisputed facts lead us to conclude that the trial court did not clearly err
in finding Slusser unavailable on the basis that he had persisted “in
refusing to testify concerning the subject matter of the declarant’s
statement despite an order of the court to do so.” MRE 804(a)(2).

We further conclude that the court correctly admitted Slusser’s
preliminary examination testimony in conformity with MRE 804(b)(1).
MRE 804(b)(1) protects against a hearsay-based exclusionary challenge
“[t]estimony given as a witness at another hearing of the same or
different proceeding, if the party against whom the testimony is now
offered ... had an opportunity and similar motive to develop the testimony
by direct, cross, or redirect examination.” Slusser’s preliminary
examination testimony occurred in the course of the same proceeding
against defendants. The transcript of Slusser’s prior questioning by the
three defense attorneys brought to light the self-interested nature of his
testimony in several respects and other potential credibility issues
inherent in Slusser’s testimony. Furthermore, at defendant McGlown’s
trial counsel’s request, the trial court agreed to read his jury the
preliminary examination cross-examination of Slusser by defense counsel
for all three defendants. Our review of the record reflects that defendant
McGlown enjoyed an opportunity and a similar motivation to develop
Slusser’s testimony through cross-examination during the preliminary
examination.

We conclude that the trial court acted within its discretion in admitting
Slusser’s preliminary examination testimony under MRE 804. Because
the trial court correctly characterized Slusser as an unavailable witness
and defendant McGlown had a pretrial opportunity to cross-examine
Slusser, no violation of defendant McGlown’s right of confrontation
occurred.     Furthermore, we reject that defendant McGlown can
demonstrate any prejudice, given the other properly admitted testimony
by Delbert Schaefer, an inmate housed in a jail cell between defendant


                                     9
      McGlown and Slusser, that defendant McGlown offered detailed
      admissions to his participation in the shooting.

People v. McGlown, 2014 WL 3844010, at **14–15 (internal citations and

footnotes omitted).

      An exception to the confrontation requirement exists where a witness is

unavailable and gave testimony at previous judicial proceedings against the same

defendant which was subject to cross-examination. However, this exception does not

apply “unless the prosecutorial authorities have made a good-faith effort to obtain his

presence at trial.” Barber v. Page, 390 U.S. 719, 724-25 (1968). When prosecutors

seek to admit a non-testifying witness’ preliminary hearing testimony, the

Confrontation Clause requires two things: first, the prosecution must establish that

the declarant is “unavailable” by showing that prosecutorial authorities have made a

good-faith effort to obtain the declarant’s presence at trial, and, second, to satisfy the

“indicia of reliability” requirement, the prosecution must demonstrate that the

defendant had an adequate opportunity to cross-examine the declarant at the

preliminary examination. See Pillette v. Berghuis, 630 F. Supp. 2d 791, 804 (E.D.

Mich. 2009); rev’d on other grds, 408 F. App’x 873 (6th Cir. 2010); cert. den. 132 S.

Ct. 125 (2011)(citing McCandless v. Vaughn, 172 F.3d 255, 265 (3rd Cir. 1999)).

      The lengths to which the prosecution must go to produce a witness, such that

the admission of the witness’ prior, confronted testimony at subsequent trial does not

violate the Confrontation Clause, is a question of reasonableness. Hardy v. Cross,

                                           10
565 U.S. 65, 70 (2011)(quoting Ohio v. Roberts, 448 U.S. 56, 74 (1980)). The

Supreme Court noted that “when a witness disappears before trial, it is always

possible to think of additional steps that the prosecution might have taken to secure

the witness’ presence, but the Sixth Amendment does not require the prosecution to

exhaust every avenue of inquiry, no matter how unpromising.” Id., at 71-72.

Significantly, “the deferential standard of review set out in 28 U.S.C. § 2254(d) does

not permit a federal court to overturn a state court’s decision on the question of

unavailability merely because the federal court identifies additional steps that might

have been taken.” Id. at 72.

      “A good-faith effort...is not an ends-of-the-earth effort, and the lengths to

which the prosecution must go to obtain a witness generally amount to a question of

reasonableness.” United States v. Cheung, 350 F. App’x 19, 23 (6th Cir.

2009)(internal quotation marks, citations, and alterations omitted).      The Court

concludes, based on the steps taken in this case, that the prosecution and law

enforcement made a good faith effort to locate Mr. Slusser and present him at trial.

See Winn v. Renico, 175 F. App’x 728, 739 (6th Cir. 2006); see also Pillette, 630 F.

Supp. 2d at 804. Although there may have been additional steps that the trial judge

or the prosecutor or the police could have taken to secure Mr. Slusser’s presence,

under the AEDPA’s deferential standard of review, the Michigan Court of Appeals’




                                         11
rejection of Petitioner’s claim was a reasonable determination, precluding habeas

relief.

          In addition, Mr. Slusser’s former preliminary examination testimony bore

adequate indicia of reliability because it was made under oath, Petitioner and his

counsel were present, and the witness was subject to cross-examination. California v.

Green, 399 U.S. 149, 165-66 (1970); Pillette, 630 F. Supp. 2d at 804; Eastham v.

Johnson, 338 F. Supp. 1278, 1280 (E.D. Mich. 1972).

          In Al–Timimi v. Jackson, 379 F. App’x 435, (6th Cir. 2010), the Sixth Circuit

observed that the Supreme Court in the cases of California v. Green, 399 U.S. 149

(1970) and Ohio v. Roberts, 448 U.S. 56 (1980) had found no Confrontation Clause

violation by the admission of an unavailable witness’ preliminary examination

testimony because the defendants in both cases had the opportunity to cross-examine

the witness at the preliminary examination. Al-Timini, 379 F. App’x at 438-39. At

the preliminary hearing in this case, petitioner was represented by counsel, who was

given a full opportunity to cross-examine Mr. Slusser, without any restriction by the

examining magistrate, and who took advantage of this opportunity to the extent that

he saw fit. The prosecution subpoenaed Slusser, who appeared on the twelfth day of

trial and agreed to return. (ECF 6-27, PageID.1222). Slusser did not reappear for

trial due to his stay at an Indiana psychiatric hospital and unwillingness to appear,

due to a belief that that another Michigan court had issued a warrant for his arrest on


                                            12
another matter.   Accordingly, the trial judge’s decision to admit Mr. Slusser’s

testimony from the preliminary examination when he was unavailable to testify was

not contrary to, or an unreasonable application of clearly established federal law.

Williams, 759 F.3d at 635-36; Al-Timini, 379 F. App’x at 439. The admission of the

preliminary examination testimony at Petitioner’s trial did not violate his Sixth

Amendment right to confrontation. See Glenn v. Dallman, 635 F.2d 1183, 1187 (6th

Cir. 1980); Havey v. Kropp, 458 F.2d 1054, 1057 (6th Cir. 1972); Pillette, 630 F.

Supp. 2d at 804-05.

      Petitioner is not entitled to habeas relief in the absence of any Supreme Court

precedent to support his argument that his opportunity to cross-examine Mr. Slusser

at his own preliminary hearing was inadequate to satisfy the requirements of the

Confrontation Clause. See Williams v. Bauman, 759 F.3d 630, 635-36 (6th Cir.

2014).

      Furthermore, Slusser’s prior testimony was corroborated at trial by Delbert

Schaefer who testified that he was incarcerated for trespass and housed in the cell

between Petitioner and Slusser. Schaefer testified that Petitioner told him about the

shooting, that they shot the wrong person, and that Petitioner “threw the guns out.”

(ECF 6-30, PageID.1401-1402). Schaefer further testified once Slusser was placed

in the cell on the other side of Petitioner, he heard Petitioner tell Slusser that they




                                          13
were firing from the front seat and cargo area. (Id. at 1402). Petitioner is not entitled

to habeas relief on his first claim.

      B.    Claim # 2. The right to present a defense claim.

      Petitioner next contends that he was denied his constitutional right to present a

defense when the trial court recognized a Fifth Amendment privilege against self-

incrimination for a key defense witness that the defense wanted to call. The Court

believed that the proposed questions could have yielded incriminating answers.

      Just as an accused has the right to confront the prosecution’s witnesses for the

purpose of challenging their testimony, he also has the right to present his own

witnesses to establish a defense. This right is a fundamental element of the due

process of law. Washington v. Texas, 388 U.S. 14, 19 (1967); see also Crane v.

Kentucky, 476 U.S. 683, 690 (1986)(“whether rooted directly in the Due Process

Clause of the Fourteenth Amendment, or in the Compulsory Process or

Confrontation clauses of the Sixth Amendment, the Constitution guarantees criminal

defendants ‘a meaningful opportunity to present a complete defense’”)(internal

citations omitted).    However, an accused in a criminal case does not have an

unfettered right to offer evidence that is incompetent, privileged, or otherwise

inadmissible under the standard rules of evidence. Montana v. Egelhoff, 518 U.S. 37,

42 (1996). The Supreme Court, in fact, has indicated its “traditional reluctance to

impose constitutional constraints on ordinary evidentiary rulings by state trial


                                           14
courts.” Crane, 476 U.S. at 689. The Supreme Court gives trial court judges “wide

latitude” to exclude evidence that is repetitive, marginally relevant, or that poses a

risk of harassment, prejudice, or confusion of the issues. Id. (quoting Delaware v.

Van Arsdall, 475 U.S. 673, 679 (1986)). Finally, rules that exclude evidence from

criminal trials do not violate the right to present a defense unless they are “‘arbitrary’

or ‘disproportionate to the purposes they are designed to serve.’” United States v.

Scheffer, 523 U.S. 303, 308 (1998)(quoting Rock v. Arkansas, 483 U.S. 44, 56

(1987)).

      Under the standard of review for habeas cases as enunciated in § 2254(d)(1), it

is not enough for a habeas petitioner to show that the state trial court’s decision to

exclude potentially helpful evidence to the defense was erroneous or incorrect.

Instead, a habeas petitioner must show that the state trial court’s decision to exclude

the evidence was “an objectively unreasonable application of clearly established

Supreme Court precedent.” See Rockwell v. Yukins, 341 F.3d 507, 511-12 (6th Cir.

2003).

      The Michigan Court of Appeals rejected petitioner’s claim as follows:

      Defendant McGlown next asserts that the trial court deprived him of his
      right to raise certain defenses at trial. In McGlown’s view, the court erred
      in invoking the Fifth–Amendment–based privilege against self-
      incrimination for important defense witnesses because there was no
      reasonable likelihood that testimony by these witnesses could have
      incriminated them. McGlown further disputes the propriety of the court’s
      actions in barring any testimony by the witnesses, and suggests that the


                                           15
court instead should have demanded that the witnesses invoke their Fifth
Amendment privileges in response to each question posed by counsel.

We conclude that defendant McGlown has abandoned these issues by
neglecting to identify any relevant matters that the proposed witnesses
could prove at trial. While defendant McGlown claims that there was no
reasonable probability that a direct answer by the witnesses would have
incriminated the witnesses, he failed to explain or support that position.

Even assuming defendant McGlown properly presented this issue for
review, we find no error. Both the Fifth Amendment to the United States
Constitution and the Michigan Constitution, Const 1963, art 1, § 17,
protect a person against compulsion to “be compelled in any criminal
case to be a witness against himself.” The prohibition contained in the
Fifth Amendment “not only permits a person to refuse to testify against
himself at a criminal trial in which he is a defendant, but also privileges
him not to answer official questions put to him in any other proceeding,
civil or criminal, formal or informal, where the answers might
incriminate him in future criminal proceedings.” A witness may invoke
“the constitutional privilege against self-incrimination” when a
reasonable basis exists “for [the] witness to fear incrimination from
questions.” Neither the prosecutor nor the defense may “put a witness on
the stand solely to have him assert his Fifth Amendment privilege in front
of the jury,” irrespective whether the witness possesses a valid privilege
against self-incrimination. People v. Gearns, 457 Mich. 170, 193–194,
201; 577 NW2d 422 (1998), overruled in part on other grounds in People
v. Lukity, 460 Mich. 484, 492–494; 596 NW2d 607 (1999).
In Gearns, the Supreme Court reconfirmed the proper procedure for
ascertaining a witness’s intent to assert the privilege against self-
incrimination:

      [T]he judge must hold a hearing outside the jury’s
      presence to determine if the witness’ privilege is valid,
      explaining the privilege to the witness. If the court
      concludes the privilege is not valid, it must determine
      whether the witness intends to proceed with asserting an
      invalid privilege. If the witness does so intend, then the
      witness may not be called. [Id. at 202.]



                                   16
      In this case, the trial court properly held hearings outside the presence of
      the jury and determined that each of the proposed witnesses had a valid
      privilege. Defendant further claims that the witnesses should have been
      questioned in front of the jury, and made to assert the privilege question-
      by-question. However, a witness may not be put on the stand only to
      assert his Fifth Amendment privilege. Id. at 193–194, 201. For these
      reasons, we detect no error.

People v. McGlown, 2014 WL 3844010, at **15–16 (additional citations and

quotations omitted).

      When defense counsel called Cordall Neal to testify, Neal invoked his Fifth

Amendment privilege not to incriminate himself. (ECF 6-32, PageID.1488-1489).

Likewise, Jamal Bradley invoked the Fifth Amendment when he was called to the

stand with the jury not in the courtroom. (Id., PageID.1497-1498). The trial court

judge excused Neal and Bradley from testifying in light of their assertion of the Fifth

Amendment. When defense counsel informed the court that Demond Lee intended to

invoke his Fifth Amendment right not to testify, the trial court judge decided that Lee

did not have to testify. (Id., PageID.1492-1493).

      The state court’s rejection of Petitioner’s right to present a defense claim was

not objectively contrary to or an unreasonable application of Supreme Court

precedent. See United States v. Tisdale, 952 F.2d 934, 940 (6th Cir. 1992)(“It is well

settled that the Sixth Amendment’s guarantee of compulsory process does not

overcome a witness’ Fifth Amendment privilege against self-incrimination.”); Davis

v. Straub, 430 F.3d 281, 287 (6th Cir. 2005)(“Because the Supreme Court has never


                                          17
held that permitting a witness to assert his or her Fifth Amendment privilege against

self-incrimination without taking the witness stand violates a defendant’s right to a

fair trial, the trial court did not act contrary to clearly established federal law when it

allowed [the witness] to invoke the privilege before taking the witness stand.”).

Petitioner is not entitled to relief on his second claim.

      C. Claim # 3. The visible restraints claim.

      Petitioner alleges that the wearing of a Band-it Taser device during his trial

infringed on his presumption of innocence.

      Respondent argues that this claim is procedurally defaulted.

      “[F]ederal courts are not required to address a procedural-default issue before

deciding against the petitioner on the merits.” Hudson v. Jones, 351 F.3d 212, 215

(6th Cir. 2003) (citing Lambrix v. Singletary, 520 U.S. 518, 525 (1997)). The Court

will address Petitioner’s claim on the merits for judicial economy.

      Petitioner challenged the use of electronic restraints on direct appeal. The

Michigan Court of Appeals remanded the case to the trial court for an evidentiary

hearing on the claim that defendants were prejudiced by the use of restraints at trial.

On remand, the trial court conducted a thorough evidentiary hearing.

      James William Daly, who represented Petitioner McGlown, testified that he

did not object to the electronic device worn by Petitioner. Daly expressed his safety

concerns and testified “[I] don’t think I’d been involved in a case in 35 years where I


                                            18
was more concerned for my safety or my client’s safety than I was during this

trial.” (ECF 6-41, PageID.2215).

      Following the evidentiary hearing, the trial court judge elaborated on the

reasons for ordering the defendants to wear the electronic restraints:

      This Court sought expertise from Lieutenant [James] Craig, as the record
      reflects during this evidentiary hearing, with regard to physical security.
      A great deal of consideration was given to the number of visitors that
      might accompany three defendants and a deceased victim’s family, that
      the visitors would be in close proximity to one another, that one
      defendant in particular [McGlown] was demonstrating significant
      difficulty adjusting to the jail setting. There was suggestion at pretrial
      activity that Defendant Leonard McGlown’s theory of the case [pointing
      guilt at the Daniel defendants] might be such that would create a
      problem, although that was not confirmed until we were actually in the
      courtroom on the record.

People v. McGlown, 2014 WL 3844010 at *3.

      The trial court judge also articulated in detail the reasons chosen for utilization

of the particular Band-It device:

      The Band–It device was specifically chosen so as to avoid any
      knowledge by jurors, discomfort to defendants, any ... presupposition of
      punishment ... or anything other than necessary measures. There is
      nothing to suggest that the device was seen by jurors, ... or that we ought
      to question whether or not the jury was distracted or influenced by a
      device. That same device is what allowed the three defendants to view
      evidence presented outside of this room, in the parking lot of the
      courthouse, and to stand in the presence of the jury free of any indic[i]a
      ... or influence of restraint. Every measure the Court could take to prevent
      any influence or to taint their presence in the courtroom was avoided.
      The presumption of innocence remained in tact [sic]. The ... Band–It
      device did not interfere with their ability to relate, communicate or to
      participate in their own defense. The dignity of the proceeding remained
      in tact [sic] ...

                                          19
       If the electronic device was seen, its appearance or familiarity or likeness
       to a ... athletic wrap would have undermined any prejudice.

People v. McGlown, 2014 WL 3844010, at *4.

       In Deck v. Missouri, 544 U.S. 622, 629 (2005), the U.S. Supreme Court held

that “the Fifth and Fourteenth Amendments prohibit the use of physical restraints

visible to the jury absent a trial court determination, in the exercise of its discretion,

that they are justified by a state interest specific to a particular trial.”

       Deck’s facts and holding, however, “concerned only visible restraints at trial.”

Mendoza v. Berghuis, 544 F.3d 650, 654 (6th Cir. 2008). Here, both the trial court

judge and the Michigan Court of Appeals factually found that Petitioner had failed to

establish that his leg restraints were visible to the jurors at his trial. In considering

federal habeas petitions, a federal district court must presume the correctness of state

court factual determinations, and a habeas petitioner may rebut this presumption only

with clear and convincing evidence. See Bailey v. Mitchell, 271 F.3d 652, 656 (6th

Cir. 2001); 28 U.S.C. § 2254(e)(1). This presumption of correctness extends to

factual findings made by a state appellate court on the basis of their review of trial

court records. See Treesh v. Bagley, 612 F.3d 424, 430. n.1 (6th Cir. 2010); Brumley

v. Wingard, 269 F.3d 629, 637 (6th Cir. 2001)(citing Sumner v. Mata, 449 U.S. 539,

546-47 (1981)).




                                              20
      The Michigan Court of Appeals initially found that Petitioner’s claim was

unpreserved but also found that the trial court acted within its discretion in requiring

the defendants to wear electronic devices. The Michigan Court of Appeals also held

that there was ample support for the trial court’s conclusion that the defendants were

not prejudiced by the restraints as follows:

      Ample evidence supports the trial court’s finding that neither jury
      observed the electronic restraints on defendants Paul Daniel and
      McGlown, given that the restraints were small in size and placed
      underneath defendants’ pants between their knees and ankles. Moreover,
      the trial court took efforts to ensure the restraints were not seen by the
      jury. Furthermore, the restraints resembled an athletic band, and did not
      have the notorious appearance of a standard shackle. For these reasons,
      defendants were not prejudiced as a result of the restraints, and we do not
      agree that it is necessary for the jurors to testify regarding whether they
      saw the restraints.

People v. McGlown, 2014 WL 3844010, at *5.

      The Michigan Court of Appeals rejected Petitioner’s claim finding that the

claim is unpreserved, because Petitioner “raised no objection to the electronic

restraint,” and then rejected the claim on the merits. People v. McGlown, 2014 WL

3844010, at *2.

      Furthermore, there is no indication that the jurors saw the restraint device on

Petitioner’s leg, which was placed under his pant leg. In addition, there is no

evidence that the jurors would have recognized the device as a restraint. Accord

Leonard v. Warden, Ohio State Penitentiary, 846 F.3d 832, 842-43 (6th Cir. 2017)

(finding stun belt was not a visible restraint because there was no indication that

                                           21
jurors recognized bulge under defendant’s shirt to be a restraint). When an electronic

restraint is not visible, “there is not a violation of clearly established federal law

sufficient to grant the writ.” Earhart v. Konteh, 589 F.3d 337, 349 (6th Cir. 2009).

The Sixth Circuit Court of Appeals also recognized that “the Supreme Court has yet

to consider the issue of whether and when a trial court, consistent with constitutional

protections, may order a defendant to wear a stun belt during his trial.” Id. at 347-

348. Habeas relief is available only when a claim adjudicated on the merits in the

state court resulted in a decision that was contrary to, or involved an unreasonable

application of, clearly established federal law as determined by the Supreme Court.

28 U.S.C. § 2254(d).

       The factual finding by the trial court judge and the Michigan Court of Appeals

that the Band-It device, placed on Petitioner’s legs, were not visible to the jurors is

binding on this Court unless Petitioner can show that it is clearly erroneous. See

Earhart v. Konteh, 589 F.3d at 349 (6th Cir. 2009)(citing 28 U.S.C. § 2254(e)(1)).

Petitioner is not entitled to habeas relief on his shackling claim, because he has

presented no evidence that the Band-It device was visible during his trial. Mendoza,

544 F.3d at 655. Moreover, even if utilization of the device presented a “close case”

to the Michigan courts, this Court is not free to hold that the Michigan Court of

Appeals’ rejection of the petitioner’s claim was objectively unreasonable. See




                                          22
Mendoza, 544 F.3d at 655. Petitioner is not entitled to habeas relief on his third

claim.

         D. Claim # 4. The ineffective assistance of trial counsel claim.

         Petitioner alleges that defense counsel was ineffective by failing to ask to have

his clothes tested for gunshot residue. Petitioner submits that lack of gunshot residue

on his clothing would support his position that he was merely present in the van.

         To show that he was denied the effective assistance of counsel under federal

constitutional standards, a defendant must satisfy a two prong test.            First, the

defendant must demonstrate that, considering all of the circumstances, counsel’s

performance was so deficient that the attorney was not functioning as the “counsel”

guaranteed by the Sixth Amendment. Strickland v. Washington, 466 U.S. 668, 687

(1984).     In so doing, the defendant must overcome a strong presumption that

counsel’s behavior lies within the wide range of reasonable professional assistance.

Id. In other words, petitioner must overcome the presumption that, under the

circumstances, the challenged action might be sound trial strategy. Strickland, 466

U.S. at 689. Second, the defendant must show that such performance prejudiced his

defense. Id. To demonstrate prejudice, the defendant must show that “there is a

reasonable probability that, but for counsel’s unprofessional errors, the result of the

proceeding would have been different.” Strickland, 466 U.S. at 694. The Supreme

Court’s holding in Strickland places the burden on the defendant who raises a claim


                                            23
of ineffective assistance of counsel, and not the state, to show a reasonable

probability that the result of the proceeding would have been different, but for

counsel’s allegedly deficient performance. See Wong v. Belmontes, 558 U.S. 15, 27

(2009).

      Petitioner has failed to satisfy the Strickland standard for establishing the

ineffectiveness of trial counsel for several reasons.

      First, petitioner failed to offer the state courts or this Court any evidence that

testing petitioner’s clothing would establish the lack of gunpowder residue on his

clothing. Conclusory allegations by a habeas petitioner, without any evidentiary

support, do not provide a basis for habeas relief. See, e.g., Washington v. Renico, 455

F.3d 722, 733 (6th Cir. 2006)(bald assertions and conclusory allegations do not

provide sufficient ground to warrant requiring an evidentiary hearing in a habeas

proceeding); Workman v. Bell, 160 F.3d 276, 287 (6th Cir. 1998)(conclusory

allegations of ineffective assistance of appellate counsel do not warrant habeas

relief). To establish a reasonable probability that, but for counsel’s unprofessional

errors, the result of the proceeding would have been different, a habeas petitioner

must make more than merely speculative assertions. See Bowen v. Foltz, 763 F.2d

191, 194 (6th Cir. 1985). Because Petitioner’s claim about the gunshot residue test is

merely speculative, he fails to show that counsel was ineffective in failing to request

such a test.


                                           24
      Secondly, Petitioner cannot overcome the presumption that counsel’s decision

to forego testing of the clothing for gunshot residue was a valid strategic choice.

Defense counsel knew that trial testimony from two witnesses indicated that

Petitioner discharged a gun at the time of the shooting. Defense counsel’s decision

to not request gunshot residue tests, to avoid the discovery of incriminating gunshot

residue on Petitioner’s clothing, was a reasonable strategy that defeats Petitioner’s

claim. See Jones v. Butler, 778 F.3d 575, 583 (7th Cir. 2015)(State court did not

unreasonably apply Strickland in rejecting habeas petitioner’s claim that trial counsel

was ineffective in forgoing gunshot residue (GSR) testing; state court reasoned that

counsel made tactical decision to forgo GSR testing because such testing could have

proven detrimental to prisoner while offering little chance to improve his case, that

prisoner was able to argue at bench trial that absence of such residue on his hands

played to his favor, and to argue that State, by neglecting to test a shirt, failed to

satisfy its burden of proof).

      Moreover, Petitioner is unable to establish that he was prejudiced by counsel’s

failure to pursue the gunshot residue testing because even if the tests had come back

negative with respect to petitioner’s clothing, the forensic expert testified that such

tests are not conclusive because the absence of gunshot particles does not necessarily

mean that the person did not discharge a weapon. (ECF 6-27, PageID.1255). See

Nickerson v. Gidley, 2015 WL 7756148 at *7 (E.D. Mich. Dec. 2, 2015) (Parker,


                                          25
J.)(Petitioner unable to establish that he was prejudiced by counsel’s failure to pursue

the gunshot residue testing because even if the tests had come back negative with

respect to Petitioner’s clothing, a forensic expert testified at trial that such tests are

inconclusive as the absence of gunshot particles does not necessarily mean that the

person did not discharge a weapon).

      The record reflects that defense counsel strategically utilized the absence of a

gunshot residue test, and reiterated the testimony given by the firearms expert:

       Q. (Mr. Daly) Okay. But you weren’t doing GSR tests on clothing because, as
      far as proving that somebody had fired a weapon, it could be inconclusive.
      They could have fired a weapon yesterday or some other day, or just been
      around it or touched it, and it would still show a positive test, right?

      A. (The Witness) Those are some of the variables and indicators that you can
      have, yes, sir.

      (ECF 6-27, PageID.1260).

      The record also reflects that testing the clothing could have undermined

Petitioner’s defense of being merely present. The firearms’ expert testified on direct:

      THE WITNESS: One of the other reasons why we did not analyze this type of
      gunshot residue is because it is our opinion, meaning those that are within the
      firearms unit, that because the results don’t necessarily indicate that an
      individual fired a weapon--because you could get the same results by handling
      a weapon, or the same results could be occurred or effected, if you will, if a
      person is in the vicinity or close vicinity of a firearm when it’s discharged. So
      you may not necessarily discharge the weapon, but you could have gunshot
      residue on your clothing. And this is the other reason why we do not conduct
      that type of analysis.

(ECF 6-27, PageID.1255).


                                           26
      Testing of Petitioner’s clothing most likely would have shown gunshot

particles on Petitioner’s clothing.      Such results would have precluded defense

counsel from arguing, “If they were able to do a gunshot test for Mr. McGlown, that

could have established his innocence, could it not, or at least the fact that he hadn't

fired a gun?” (Id. at 1260).

      It appears from the record that defense counsel made a strategical decision by

not testing Petitioner’s clothing for residue.      This Court will not second guess

strategic choices made by defense counsel. See Strickland, 466 U.S. at 689. Petitioner

is not entitled to habeas relief on his fourth claim.

IV. Conclusion

      The Court will deny the petition for a writ of habeas corpus. The Court will

also deny a certificate of appealability to petitioner. In order to obtain a certificate of

appealability, a prisoner must make a substantial showing of the denial of a

constitutional right. 28 U.S.C. § 2253(c)(2).           To demonstrate this denial, the

applicant is required to show that reasonable jurists could debate whether, or agree

that, the petition should have been resolved in a different manner, or that the issues

presented were adequate to deserve encouragement to proceed further. Slack v.

McDaniel, 529 U.S. 473, 483-84 (2000). When a district court rejects a habeas

petitioner’s constitutional claims on the merits, the petitioner must demonstrate that

reasonable jurists would find the district court’s assessment of the constitutional


                                            27
claims to be debatable or wrong. Id. at 484. “The district court must issue or deny a

certificate of appealability when it enters a final order adverse to the applicant.”

Rules Governing § 2254 Cases, Rule 11(a), 28 U.S.C. foll. § 2254; see also

Strayhorn v. Booker, 718 F. Supp. 2d 846, 854 (E.D. Mich. 2010).

      The Court will deny petitioner a certificate of appealability because he failed

to make a substantial showing of the denial of a federal constitutional right. See also

Millender v. Adams, 187 F. Supp. 2d 852, 880 (E.D. Mich. 2002). The Court further

concludes that petitioner should not be granted leave to proceed in forma pauperis on

appeal, as any appeal would be frivolous. See Fed. R. App. P. 24(a).

V. ORDER

      Based upon the foregoing, IT IS ORDERED that:

      (1) The petition for a writ of habeas corpus is DENIED WITH PREJUDICE.



      (2) A certificate of appealability is DENIED.

      (3) Petitioner will be denied leave to appeal in forma pauperis.


                                s/Sean F. Cox
                                Sean F. Cox
                                United States District Judge

Dated: September 6, 2019




                                          28
